Citation Nr: 9920805	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-03 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to April 1955.

This appeal arises from a March 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for hearing loss.  


FINDINGS OF FACT

1.  In July 1974, service connection for hearing loss was 
denied.  The veteran did not appeal.

2.  Subsequent to 1974, the evidence consists of medical 
reports, a hearing transcript, and statements from the 
veteran.  The evidence is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the evidence of record remains substantially unchanged.


CONCLUSION OF LAW

New and material evidence has not been submitted; thus, the 
unappealed July 1974 rating determination remains final.  
38 U.S.C. § 4005(c) (1970), now codified as 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 19.153 (1974), now 
codified as 38 C.F.R. §§ 3.156, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his hearing loss is related to in-
service noise exposure from artillery gunfire.  Thus, 
entitlement to service connection for hearing loss is 
warranted.  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, 38 C.F.R. § 3.303 (1998), and service connection may 
be granted for certain chronic diseases, including other 
organic diseases of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
In this case, because an impression of hearing loss was made 
in January 1974, it is presumed that the criteria of Section 
3.385 are met.  

In a July 1974 rating action, the RO denied entitlement to 
service connection for hearing loss.  In reaching it 
decision, the RO considered the veteran's DD-214 showing the 
veteran did not receive any wounds as a result of action with 
the enemy and a January 1974 VA examination report showing an 
impression of hearing loss although the veteran failed to 
cooperate sufficiently to obtain an audiological examination 
adequate for rating purposes.  The RO reasoned that the 
available evidence was insufficient to warrant service 
connection, as it did not show probability that the veteran's 
service medical records would show findings to permit service 
connection.  The veteran was discharged from service without 
disability.  Notice of that determination was mailed to the 
veteran within the same month.  The veteran was told that 
service connection was not established since the evidence did 
not indicate that the disorder was incurred in or aggravated 
by service.  The veteran did not appeal.  As such, the rating 
action became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 19.153 (1974).

VA law and regulation provides following notification of an 
initial review and determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification; otherwise, the determination becomes 
final and it may not thereafter be reopened unless new and 
material evidence is presented with respect to the denied 
claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.   

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the 
newly-submitted evidence bears directly and substantially on 
the specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Board may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Id.; Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to July 1974, the evidence consists of medical 
statements from JKE, M.D., dated in May 1988 and August 1988.  
The statements show treatment for unrelated disorders.  The 
evidence also consists of VA outpatient treatment reports 
dated from May to September 1995.  The reports show 
complaints associated with ear infections and hearing loss of 
the right ear.  Included within the reports is an August 1995 
audiology report, which shows that the veteran gave a history 
of hearing loss of the right ear that had progressed over the 
years but denied incurring significant trauma or incident 
related to hearing loss.  Complaints of difficulty with 
understanding speech were also documented.  At that time, 
findings revealed highly erratic and inconsistent responses, 
particularly of the right ear.  Speech and puretone Stenger 
procedures were suggestive of probable malingering, as 
responses to puretone tests of the right ear were in very 
poor agreement with speech results, although consistency 
slightly improved on re-instruction.  After examination, test 
results suggested no more than mild to moderate hearing loss 
of the right and probable moderate high frequency 
sensorineural loss with good speech recognition of the left.  
The examiner added that severe hearing loss of the right was 
not considered reliable.  Current test results would not be 
considered valid for either rehabilitative or disability 
assessments due to poor patient cooperation.

After reviewing the aforementioned evidence of record, the 
Board finds that it is new, in that, it was not of record 
when the RO initially denied the veteran's claim in July 
1974.  The evidence, however, is not material.  The newly 
submitted evidence does not bear directly and substantially 
upon the specific matter under consideration and, which by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The pertinent medical evidence submitted after 1974 merely 
shows that the veteran complained of hearing loss and 
received treatment.  The evidence does not suggest that the 
veteran's hearing loss was incurred in service, aggravated by 
service, manifest to a compensable degree within a year after 
service, or related to any events from service.  Therefore, 
it is not material and, thereby, not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the essence of the record remains unchanged 
and new and material evidence has not been submitted.

Subsequent to July 1974, the evidence of record also contains 
a copy the veteran's February 1997 hearing transcript.  At 
his personal hearing, the veteran testified that prior to 
service he did not experience hearing difficulties.  While in 
Korea, however, he was assigned to a field artillery military 
division for 19 months and 16 days.  His military duties 
required him to fire the 8-inch howitzer.  As a result, he 
was exposed to constant artillery fire without ear 
protection.  The veteran also stated that he sought treatment 
for ringing of the ears due to noise from the loud guns but 
he was told that the ringing would eventually go away; 
otherwise, he did not receive treatment.  The veteran then 
testified that he initially noticed hearing loss in 1964, but 
after service, he was not exposed to excessive noise, as he 
worked as a trucker and in other various occupations.  
Nevertheless, in 1964, he was treated with ear drops and 
cotton.  During the hearing, the veteran also stated that he 
was deaf of the right ear and that he currently received 
treatment at the VA Medical Center (MC) at Waco, Texas.  

Regarding the hearing testimony, to the extent that the 
veteran's statements maintain that his hearing loss was 
incurred in or related to service, the Board finds that those 
assertions are not new.  That is, the veteran's assertions 
presented at his personal hearing in February 1997 are 
cumulative and redundant of contentions considered by the RO 
in July 1974.  In 1974, the veteran alleged that his hearing 
loss resulted from in-service artillery noise exposure.  In 
addition to the foregoing, the Board notes that lay 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Further lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Thus, the veteran's hearing 
testimony, including additional statements submitted on 
appeal, are not new and material.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999); 38 C.F.R. § 3.156(a).

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to her claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application. 
Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the outset, the Board acknowledges that the veteran's 
service medical records are not available.  A June 1974 
Request for Information report indicates that the veteran's 
medical records were searched for, but "failed to show 
alleged allegations" and a March 1988 Request for 
Information report notes "no medical records on file at NPRC 
[National Personnel Records Center].  Note: Fire related 
service."  When service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
to consider the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
as shown above, attempts to obtain the veteran's service 
medical records were made and the available evidence of 
record fails to show that the veteran's hearing loss is 
related to service.  In addition, the record does not 
indicate the existence of any outstanding medical reports, 
which if obtained, would well ground the veteran's claim.  
The Board acknowledges that at his personal hearing in 
February 1997, the veteran stated that he continued to 
receive treatment for hearing loss at the VAMC at Waco, 
Texas.  However, review of the record shows that the hearing 
officer attempted to obtain those additional treatment 
reports, but the only pertinent evidence obtained was a copy 
of the above-discussed August 1995 audiology report.  It is 
also noted that at the hearing, the veteran was advised of 
the need to submit pertinent evidence to substantiate his 
claim but no additional evidence has been received.  
Accordingly, based upon the facts and circumstances presented 
in this case, no further action is warranted and the duty to 
assist imposed under 38 U.S.C.A. § 5103(a) has been 
fulfilled.  Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).   

After reviewing the medical evidence submitted subsequent to 
1974, the Board finds that new and material has not been 
submitted.  There is no competent evidence showing that the 
veteran's hearing loss was incurred in or aggravated by 
service, manifest to a compensable degree within a year after 
service, or related to any events from service.  The evidence 
received after 1974 is either redundant of evidence 
previously considered by the RO or does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant, in itself or in connection with 
other evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the substance underlying the veteran's claim remains 
the same and the Board holds that new and material evidence 
has not been submitted.  38 C.F.R. § 3.156.  The appeal is 
denied.


ORDER

New and material evidence having not been submitted to reopen 
the claim of service connection for hearing loss, the 
veteran's appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

